Citation Nr: 1022238	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-07 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1977 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The Board, in a July 2007 remand 
order, determined that further evidentiary development was 
needed before a final adjudication could be made.  The 
instructions of the 2007 remand were not complied with fully, 
and a remedial remand was necessary in April 2008.  
Unfortunately, further evidentiary development is required, 
as the examination returned after the April 2008 remand is 
not adequate to resolve the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she developed a right hip 
disability during her active naval service, and that she 
currently experiences a chronic right hip condition in the 
form of osteoarthritis.  

This case has been before the Board previously, and 
unfortunately, it must be remanded again for further 
evidentiary development.  In a July 2007 decision, the Board 
reopened the Veteran's claim for service connection, and 
remanded it for a new, comprehensive VA orthopedic 
examination addressing etiology.  The Board noted that the 
Veteran had complaints of right hip pain in service, and also 
complained of pain within the first post-service year.  The 
Veteran also had a current diagnosis of osteoarthritis, and 
it was determined that an orthopedic examination, addressing 
complaints of right hip pain in and proximate to service 
separation, was necessary.  

In response to the Board's initial remand, a VA examination 
was conducted in November 2007.  This examination did not 
address if the Veteran's current hip disability was related 
to service, so a remedial remand was issued in April 2008 for 
such an opinion.  Unfortunately, the returned opinion, dated 
in December 2009, is not adequate to resolve the issue on 
appeal, and the claim must be once again remanded.  

Specifically, the December 2009 VA examination report is 
deficient in that it does not contain a detailed rationale 
associated with its conclusions.  That is, the examiner 
stated his opinion that the Veteran's hip disability began 
after service, and then stated that it was less likely as not 
that the current right hip disability had causal origins in 
service, to include a 1989 bicycle accident.  The examiner 
indicated that he reviewed the claims file, and that he did 
not see a consultation for treatment of hip pain in the 
service treatment records at the time of the documented 1989 
bicycle accident or at any other time in active military 
service.  There is no other reasoning associated with this 
opinion, and though the examination report fully details the 
objective findings, at no time does the examiner explain why 
the right hip pain noted in service, and within the first 
post service year, are not related to the current hip 
disability.  Moreover, the examiner assumes that as there was 
no documentation of hip treatment at the time of the 1989 
accident, that there was no complaint of pain at that time.  
The 1989 accident is listed in the service treatment records, 
and although there was no treatment documented in the records 
specifically for the hip, it was incorrect to assume that 
there was no pain at that time.  The Veteran, as a layperson, 
is competent to report on that which comes to her through her 
senses.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Further, the Board finds the veteran's statements regarding 
hip pain in service to be credible.  Thus, her contentions of 
experiencing pain in the hip at the time of the 1989 bicycle 
accident are not in dispute, and the conclusion implied by 
the examiner, that a lack of treatment equates to a lack of 
symptoms, is erroneous.  Id.    

The Board fully appreciates the expertise of the examiner who 
conducted the 2007 and 2009 examinations, and does not doubt 
that he is a fully qualified orthopedic surgeon with years of 
experience in the handling of orthopedic ailments.  The Board 
understands that his opinion was based on a review of the 
claims file; however, recent U.S. Court of Appeals for 
Veterans Claims case law has stated that the mere fact that 
the claims file was reviewed is not a sufficient basis for 
coming to a medical conclusion.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  In 
this case, the examiner simply recited the medical treatment 
history as documented in the service treatment records, and 
did not indicate why he felt that the current right hip 
condition was not related to service.  Additionally, he did 
not discuss why the right hip pain noted in service and 
shortly thereafter was not related to the current hip 
condition.  Instead, the examiner simply made a conclusory 
statement that there is no causal relationship between 
service and the current disability, and such a medical 
opinion is not sufficient to resolve the claim.  As such, a 
new examination must be afforded.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a comprehensive 
VA examination with a physician other than 
the one who conducted the 2007 and 2009 
examinations.  The examiner is asked to 
opine if it is at least as likely as not 
that the Veteran's current right hip 
arthritis had causal origins in service.  
The examiner should include a detailed 
rationale to support any opinions reached, 
and should fully discuss what impact, if 
any, the complaints of right hip pain in 
service (to include following the 1989 
bicycle accident) and within the first 
post-service year had in the onset of the 
current right hip disorder.  The examiner 
is reminded that it is not sufficient to 
state that an opinion is based off of a 
mere review of the claims file; however, 
it is paramount that the examiner note 
that the claims file is reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


